DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-10, 12-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to the system and method of a vehicle seat belt.  Each independent has unique distinct feature “a vehicle seat belt comprising a seat belt insertion having a first side and a second side, and a thermal sensor is positioned between the first side and the second side of the insertion, so that the thermal sensor is configured to simultaneously sense a first temperature of the first side  and sense a second temperature of the second side of the seat belt insertion, and a difference of first and second temperatures is an indication of the seat belt is worn by a user”  in combination with the manner claimed.  The closed prior art(s) Miller et al. [US 2010/0283593] discloses a vehicle seat belt buckle includes a latch sensor and transmitter, but fails to discloses a thermal sensor, Jeandupeux [US 2021/0235787] discloses a belt buckle which comprises two sensors arranged in the buckle are a first thermal sensor measuring the ambient temperature and a second thermal sensor measuring the body temperature of a wearer, Jeandupeux silent to disclose a single thermal sensor that configured to simultaneously sense both temperatures on each side of the buckle, respectively thereof and Dill et al. [US 2018/01202445] discloses a temperature sensor for measuring temperature on both thermal conductivity elements, simultaneously.  The prior arts disclose similarly to the invention; accept for the distinction feature above.  Therefore, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON M TANG/Examiner, Art Unit 2685                                                                                                                                                                                                        
/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685